Name: 74/296/Euratom: Council Decision of 4 June 1974 on the conferring of advantages on the Hochtemperatur- Kernkraftwerk GmbH (HKG) Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  Europe;  European construction;  electrical and nuclear industries
 Date Published: 1974-06-20

 Avis juridique important|31974D029674/296/Euratom: Council Decision of 4 June 1974 on the conferring of advantages on the Hochtemperatur- Kernkraftwerk GmbH (HKG) Joint Undertaking Official Journal L 165 , 20/06/1974 P. 0014 - 0015 Spanish special edition: Chapter 12 Volume 2 P. 0014 Portuguese special edition Chapter 12 Volume 2 P. 0014 COUNCIL DECISION of 4 June 1974 on the conferring of advantages on the Hochtemperatur-Kernkraftwerk GmbH (HKG) Joint Undertaking (74/296/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 48 and 124 thereof; Having regard to the Opinion of the Commission; Having regard to the report from the Commission; Having regard to the proposal from the Commission; Whereas the objects of the Hochtemperatur-Kernkraftwerk GmbH (HKG) Joint Undertaking, which was established for a period of 25 years by the Council Decision of 4 June 1974, are to construct, equip and operate a nuclear power station with a capacity of the order of 300 MWe in Uentrop, Landkreis Unna, in the Federal Republic of Germany; Whereas HKG has for this purpose applied for certain advantages listed in Annex III to the Treaty; Whereas the nuclear power station will be constructed by a consortium of Community undertakings and nearly exclusively with components from the Community, and whereas the construction of this power station will enable the technical processes for the production of electricity on an industrial scale to be considerably improved; Whereas the conferment on HKG, in respect of the period of construction and operation of the nuclear power station, of advantages listed in Annex III to the Treaty may, by lightening the financial burden, limit the economic risks inherent in such an undertaking; Whereas it is desirable to confer on HKG the said advantages only if the latter makes available to the Community the non-patentable information it collects in the course of implementing the nuclear power station project, HAS DECIDED AS FOLLOWS: Article 1 The Member States shall confer on the Hochtemperatur-Kernkraftwerk GmbH (HKG) joint Undertaking, in the first place for a period of three years after final acceptance of the power station by the undertaking, the following advantages listed in Annex III to the Treaty: 1. Under paragraph 3 of the said Annex, exemption from the Kapitalverkehrsteuer (Gesellschaftsteuer) (capital transaction tax - company tax) on assets contributed to HKG by members (Stammeinlagen), up to a total of DM 50 million; 2. Under paragraph 4 of the said Annex, exemption from the Grunderwerbsteuer (tax on the acquisition of immovable property); 3. Under paragraph 5 of the said Annex: - exemption from tax on capital; - derogation from the deadline set for the deduction of losses pursuant to Article 10d of the Einkommensteuergesetz (income tax law); - exemption from that part of the industrial or commercial profits tax which is levied in pursuance of Article 8 point 1 of the Gewerbesteuergesetz (trade tax law) on the interest due on long term financial commitments; - derogation from the deadline set for the deduction of operating losses in pursuance of Article 10a of the Gewerbesteuergesetz; - exemption from that part of the tax on operating capital which is levied in pursuance of paragraph 2, point 1 of Article 12 of the Gewerbesteuergesetz on long term financial commitments; - exemption from that part of the tax on operating capital which is levied on the pro rata value of the plant financed through public subsidies; - exemption from land tax. Article 2 The advantages conferred on HKG by this decision shall apply to the rights and obligations of HKG at the time of its incorporation as a Joint Undertaking. Article 3 The conferment of the advantages listed in Article 1 on HKG is subject to the condition that the Commission shall have access to all the industrial, technical and economic information, including that relating to safety, acquired by HKG throughout the period of design, construction and operation of the nuclear power station. This duty extends to all the information which HKG is entitled to receive from its major supplier and pass on in accordance with the contracts concluded with him. The Commission shall determine which information must be communicated to it, as well as the manner in which such communication shall be made and shall ensure that this information is disseminated. Article 4 This Decision is addressed to the Member States and to the Joint Undertaking HKG. Done at Luxembourg, 4 June 1974. For the Council The President H.D. GENSCHER